Citation Nr: 1326923	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  09-11 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), anxiety disorder and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran, Veteran's father  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from December 1994 to May 1997.

This matter is on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.   

In October 2010, the Veteran testified before a Veterans Law Judge (VLJ) who has since left the Board.  In order to comply with 38 C.F.R. § 20.700 (2012), the Veteran was provided a new hearing before the undersigned Acting Veterans Law Judge in December 2012.  Transcripts of both hearings are of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  It was previously remanded by the Board in March 2011 and July 2012 for further development and is 
again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

In this case, it has been the Veteran's assertion that his current psychiatric symptoms are related to events that occurred in Kuwait during his military service.  In this regard, his post-service treatment records reflect symptoms of anxiety since at least May 1999 and a potential diagnosis of PTSD as early as July 2001.  It should be noted that even though he has most typically characterized his disorder as PTSD, VA must consider a psychiatric disorder claim to encompass any mental disability that may reasonably be construed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, this claim also encompasses his diagnoses of depression and anxiety disorder.  

This issue was previously remanded by the Board in March 2011 for further development.  On that occasion, it was noted that the service treatment records did not indicate the presence of a psychiatric disorder during military service.  Moreover, while a VA examination in October 2007 diagnosed the Veteran with PTSD related to a terrorist attack that occurred in June 1996, the Board found that the Veteran's account of this incident was not credible, and service connection was not warranted based on this specific evidence.  No other stressor mentioned by the Veteran was able to be corroborated.  

However, as was also noted in the March 2011 Remand, the regulations regarding PTSD claims were amended during the course of this appeal (and since the time of the October 2007 VA examination) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans. See 75 Fed. Reg. 39,843-52 (effective July 13, 2010).  Under the amended regulation, the extensive development normally required to corroborate stressors asserted by non-combat veterans was not required where lay testimony alone to established the occurrence of certain in-service stressors involving "fear of hostile military or terrorist activity," so long as there was a diagnosis of PTSD by a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) related to the fear of such activities.  38 C.F.R. §3.304(f)(3).

For purposes of the amended regulations, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (as amended in 75 Fed. Reg. 39,843-52).

In the March 2011 remand, the Board determined the Veteran had made assertions regarding three specific incidents which may be applicable under the amended regulations, and that a VA examination was necessary to determine whether a diagnosis of PTSD was warranted based these incidents.  These incidents include:  

* Receiving incoming mortar and rocket fire from the civilian population; 
* Being within the blast radius of exploding ordinance that was detonated by fellow serviceman; and
* Being splashed by diesel fuel.

However, the U.S. Court of Appeals for the Federal Circuit has recently clarified that the amended regulations stated in 38 C.F.R. § 3.304(f)(3) that a "hostile military or terrorist activity" may not be from one serviceman to another.  See Hall v. Shinseki, 717 F.3d 1369 (Fed. Cir. 2013).  Consequently, the latter two reported incidents are no longer applicable under this section, although they may still serve as a basis for service connection for PTSD under 38 C.F.R. § 3.304(f)(1) if they are corroborated or verified.  

In any event, the Federal Circuit's holding in Hall did not eliminate the need for a VA examination, since the Veteran has asserted symptoms related to incoming mortar fire which, if credible, would fall under 38 C.F.R. § 3.304(f)(3).  Moreover, an opinion was also necessary in order to determine whether any of his non-PTSD diagnoses may be related to active duty service.  Therefore, a VA examination and opinion is required in order to adjudicate this case.

Recognition is given to the fact that Veteran was scheduled for a VA examination in September 2011, but failed to report.  However, based on the testimony he provided to the undersigned Acting Veterans Law Judge, the Board determines that good cause has been shown why he failed to report, and that he should be afforded a new examination.  The Board stresses that the Veteran is obligated to participate in the development of his claim, and a failure to appear for his scheduled examination may reflect negatively on his claim.  38 C.F.R. § 3.655 (2012); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a "one-way street").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request from the Veteran information regarding any and all private medical treatment he has received for his acquired psychiatric disorder.  If the records of any such treatment have not been associated with the claims file, the RO should attempt to acquire these records after obtaining the Veteran's authorization.  The RO should specifically ensure that a sufficient effort has been made to acquire the records specifically noted in the March 2011 Remand instructions.  

If the Veteran has received treatment from any VA medical facility, these records should also be acquired and incorporated into the record.  

2.  After the above has been accomplished, schedule the Veteran for a psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder that may exist, such as anxiety disorder, PTSD or depression.  The entire claims file, to include a complete copy of this remand, should be made available and reviewed by the examiner.

Based on a thorough review of the evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any acquired psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's active service. 

In the event that the examiner diagnoses PTSD, and such a diagnosis may be attributed to a specific stressor event, the AMC should make all reasonable attempts to verify this stressor event with the appropriate research facilities.  If the examiner concludes that a diagnosis of PTSD is warranted based on "fear of hostile military or terrorist activity" the examiner should specifically describe the stressor upon which such a diagnosis is based.  In this regard, the examiner may make observations about the Veteran's credibility regarding his fear related to such activities.  

For purposes of this examination, the Veteran is acknowledged to have participated in Exercise Intrinsic Action 96-02 in Kuwait from April to August 1996, and was in an area that can be considered a "hostile area of operations."  However, his actual participation in combat is not conceded.  

Any opinion provided must include a complete rationale and explanation of the basis for the opinion.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

3.  After completing the above, including any outstanding instructions contained in the March 2011 Remand, and any other development deemed necessary, the RO should readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a SSOC. An appropriate period of time should be allowed for response. The attempts to acquire these records should be specifically documented in the claims file. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

